OPINION — AG — ** MUNCIPALITY — ACCIDENT, HEALTH INSURANCE ** QUESTION: CAN PUBLIC FUNDS OF CITES OR TOWNS MAY BE UTILIZED FOR THE PAYMENT OF PREMIUMS REQUIRED UNDER A GROUP, LIFE OR ACCIDENT AND HEALTH INSURANCE CONTRACT PROVIDED BY A MUNICIPALITY TO COVER THE (OFFICERS AND) EMPLOYEES? — THE PUBLIC FUNDS OF A CITY (MUNICIPALITY) OR TOWN OF THIS STATE, EXCEPT SUCH FUNDS AS ARE AVAILABLE TO PAY THE WAGES OR SALARIES OF ITS OFFICERS OR EMPLOYEES, MAY `NOT' BE UTILIZED FOR THE PAYMENT OF PREMIUMS UNDER A GROUP LIFE, ACCIDENT OR HEALTH INSURANCE CONTRACT PROVIDED BY SAID CITY OR TOWN TO COVER THE OFFICERS AND EMPLOYEES THEREOF. ALSO, THE FUNDS OF SAID CITY OR TOWN THAT ARE AVAILABLE TO PAY THE WAGES OR SALARIES OF AN OFFICER AND EMPLOYEE THEREOF MAY BE UTILIZED TO PAY SUCH PREMIUMS ONLY UPON THE "PROCUREMENT OF WRITTEN CONSENT OF EACH PARTICIPATING OFFICER OR EMPLOYEE." CITE: 11 Ohio St. 16 [11-16] 36 Ohio St. 128 [36-128], 36 Ohio St. 130 [36-130] 36 Ohio St. 129 [36-129] (FRED HANSEN)